Citation Nr: 1222113	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  05-06 616A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

Entitlement to service connection for chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The Veteran served on active duty from June 1978 to June 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. Jurisdiction over the claims folder currently resides with the RO in Pittsburgh, Pennsylvania.

A November 2011 Memorandum Decision of the Court of Appeals for Veterans Claims (Court) affirmed a September 2009 Board decision insofar as it denied service connection for chronic fatigue syndrome, and deemed any additional appeals addressed in the Board decision abandoned; but remanded to the Board what it determined to be an unadjudicated informal claim for benefits for Gulf War Syndrome, manifested by chronic muscle and joint pain, pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

The Court directed development and  adjudication of the claim for benefits for Gulf War Syndrome in the first instance.  The Court found that this claim arose from a July 2002 statement from the Veteran that he was a Gulf War Veteran, and the fact that, in the course of his claim for benefits, he reported generalized muscle aches and weakness.  The Court further explained that the Veteran had submitted a document identifying himself as a Gulf War Veteran who was seeking benefits for symptoms recognized as possible manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness.  The Court additionally requested consideration of whether to provide the Veteran with a VA medical examination to assess his claimed Gulf War Syndrome manifested by chronic muscle and joint pain.  THE ISSUE OF ENTITLEMENT TO BENEFITS FOR GULF WAR SYNDROME, MANIFESTED BY CHRONIC MUSCLE AND JOINT PAIN, HAS BEEN RAISED BY THE RECORD, BUT HAS NOT BEEN ADJUDICATED BY THE AGENCY OF ORIGINAL JURISDICTION (AOJ).  THEREFORE, IT IS REFERRED TO THE AOJ FOR APPROPRIATE ACTION. 


FINDING OF FACT

In a November 2011 Memorandum Decision, the Court affirmed the Board's September 2009 decision in this matter, which, in pertinent part, denied service connection for chronic fatigue syndrome.


CONCLUSIONS OF LAW

1. The Board is bound by the November 2011 Memorandum Decision of the Court in this matter; the Board therefore has no remaining jurisdiction under the law to adjudicate the matter of whether any error of fact or law occurred in its September 2009 decision denying the Veteran's claim for service connection for chronic fatigue syndrome.  38 U.S.C.A. § 7252  (West 2002).

2. Because the Board has no current jurisdiction over the appeal for service connection for chronic fatigue syndrome, the appeal as to this issue is dismissed.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

In a November 2011 Memorandum Decision, the Court affirmed the Board's September 2009 decision in this matter, insofar as the Board denied service connection for chronic fatigue syndrome.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  

The Court has exclusive jurisdiction to review decisions of the Board.  The Secretary may not seek review of any such decision. The Court has power to affirm, modify or reverse a decision of the Board or remand the matter, as appropriate.  38 U.S.C.A. § 7252.

The Board is bound by the November 2011 Memorandum Decision of the Court in this matter, which affirmed the Board's denial of the claim for service connection for chronic fatigue syndrome. 38 U.S.C.A. § 7252; see also Chisem v. Brown, 8 Vet. App. 374 (1995) (law of the case doctrine).  The Board therefore may not, as matter of law,  make any further determination, in connection with the Veteran's appeal, as to whether any error of fact or law occurred in its September 2009 decision denying the Veteran's claim for service connection for chronic fatigue syndrome.  Id.

The Board may dismiss any appeal which fails to allege specific error of fact error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  Because there is before the Board no jurisdiction or legal authority to hear any claimed error of fact or law in the appeal as to the  issue of entitlement to service connection for chronic fatigue syndrome, the appeal dismissed.  38 U.S.C.A. §§ 7105(d)(5), 7252.



ORDER

The appeal is dismissed.



		
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


